Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 1 of 9

                2021-25184 / Court: 281




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 2 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 3 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 4 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 5 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 6 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 7 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 8 of 9




                                                               Exhibit B
Case 4:21-cv-01673 Document 1-2 Filed on 05/21/21 in TXSD Page 9 of 9




                                                               Exhibit B
